February 10, 1936. The opinion of the Court was delivered by
John Frank Lide, the natural child of Frank M. Lide, who was in the military forces of the United States, became *Page 168 
entitled to certain moneys from the Veterans' Administration, and Frances Isham, the mother of said child, upon her own petition was appointed guardian by Hon. Julius S. McInnes, the Probate Judge for Darligton County, on February 5, 1923. She executed an instrument purporting to be a bond in the sum of $100.00.
As such guardian she filed three affidavits, unvouched, by which she admitted receipt on behalf of John Frank Lide as follows: Affidavit dated July 12, 1924, the sum of $871.83; affidavit dated July 7, 1925, the sum of $240.00; and affidavit dated November 24, 1926, the sum of $300.00.
On October 1, 1926, Julius S. McInnes resigned as Judge of Probate for Darlington County, and Chas. E. Sligh was duly elected, and is now Judge of Probate for Darlington County.
On April 1, 1927, Chas. E. Sligh, Judge of Probate, passed an order discharging henceforth and forever, Frances Isham as guardian on the ground of absence from South Carolina for more than ten months. Upon a petition of J. C. Willcox, Regional Attorney for the United States Veterans' Bureau, the Court of Common Pleas appointed, by order dated April 30, 1927, Chas. E. Sligh, Judge of Probate, as guardian for John Frank Lide, who continued to act until the said minor reached his majority, but no formal discharge appears of record.
Upon petition of John Frank Lide, Chas. E. Sligh, under date of March 24, 1933, cited Frances Isham to account in regard to said guardianship, and she in response thereto appeared in person, and Chas. E. Sligh, Judge of Probate, rendered a decree against her upon her accounting in the sum of $2,774.32 and costs, which upon appeal to the Court of Common Pleas was affirmed after modifying same to the extent of an allowance of $700.00 for support and maintenance during certain years of minority. This decree was filed in the Probate Court for Darlington County, and transcribed to the office of the Clerk of Court for Darlington *Page 169 
County as Judgment Roll No. 10535; a sheriff's return ofnulla bona being indorsed upon an execution issued.
Thereupon John Frank Lide brought an action in the Court of Common Pleas for Darlington County upon the official bond of Julius S. McInnes, and the Fidelity  Deposit Company of Maryland, alleging a breach of the conditions of said bond for failure to require proper guardianship bond of Frances Isham, and alleged the above-mentioned judgment as the amount of damage occasioned thereby.
After a mistrial in the above-mentioned action, the defendants, Julius S. McInnes and the Fidelity  Deposit Company of Maryland, gave notice of a motion to set aside the judgment against Frances Isham, guardian, and require an accounting before a Probate Judge of an adjoining county. Upon this motion, the order appealed from was rendered by Hon. E.C. Dennis.
After a careful consideration of the record and the questions raised by the exceptions, this Court is satisfied with the conclusions reached by his Honor, Judge Dennis, in his order, which will be reported.
All exceptions are overruled. It is the judgment of this Court that the judgment of the Circuit Court be affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER, BONHAM and BAKER concur.